Citation Nr: 0533766	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Ménière's disease, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In August 2003, the veteran testified at a hearing at the RO 
before the undersigned.  
In May 2004, the Board remanded the veteran's claim to the RO 
for additional evidentiary development.  At that time, the 
Board noted that during his hearing, the veteran specifically 
raised a claim of entitlement to service connection for a 
lower left leg disorder, including tendonitis at the left leg 
lengthening, secondary to his service-connected left knee 
disability.  The Board referred the veteran's claim to the RO 
for appropriate consideration.  However, a review of the 
claims files reveals that the RO has not yet considered the 
veteran's claim.  Accordingly, this new claim of entitlement 
to service connection for a lower left leg disorder, 
including tendonitis, is again referred to the RO for 
appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.  In this regard, a review of the 
evidence reflects that the AMC has not complied with the 
directives from the Board's May 2004 remand.  See Stegall v. 
West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to endure compliance, and further remand 
will be mandated). 

The veteran seeks service connection for Ménière's disease 
that he claims is related to his active military service.  In 
the alternative, he argues that he has Ménière's disease due 
to his service-connected bilateral hearing loss and tinnitus.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the May 2004 remand, the Board requested that the veteran 
be scheduled for a VA examination to determine the exact 
etiology of any currently present Ménière's disease.  More 
specifically, the Board requested that the VA examiner 
provide opinions as to: (1) whether it was at least as likely 
as not (i.e., at least a 50-50-probability) that any 
currently diagnosed Ménière's disease was caused by military 
service or whether such an etiology or relationship was 
unlikely (i.e., less than a 50-50-probability; and (2) 
whether it was at least as likely as not that any currently 
diagnosed Ménière's disease was caused or aggravated by the 
appellant's service-connected bilateral hearing loss and 
tinnitus, or whether such an etiology was unlikely.  
Thereafter, the veteran was examined by the same VA physician 
in May 2004 and June 2005.  However, a review of these 
examination reports reflects that, while the VA examiner 
addressed the direct service connection aspect of the claim 
(i.e., whether it was at least as likely as not that the 
veteran's Ménière's disease was related to service), the 
physician failed to address the Board's query as to whether 
any currently diagnosed Ménière's disease was related to a 
service-connected disability.  Thus, the Board finds that a 
remand of this case is necessary to provide the veteran with 
an additional VA examination that addresses the matter of 
whether he has Ménière's disease due to a service-connected 
disability.  See Stegall v. West, supra.  

In addition, at the close of the June 2005 VA examination, 
the examiner recommended that the veteran undergo additional 
medical evaluation at the "IHC Hearing Clinic" to further 
delineate the veteran's dizziness and balance issues.  
However, there is no indication that the VA RO scheduled the 
recommended examination or that it was ever accomplished.

Finally, during the August 2003 hearing, the veteran 
testified that in 1979, shortly after his discharge from 
service, he had sought treatment for his Ménière's disease 
from Dr. Brotis at "Maxicare," in Ogden, Utah.  (Transcript 
(T.) at pages (pgs.) 15, 16).  These records, however, are 
not contained in the claims files.  Thus, an attempt should 
be made to obtain them as they might be pertinent to the 
instant claim. 

While the Board regrets the further delay in considering the 
veteran's claim, it believes that, in the interest of due 
process and fairness, this action is warranted prior to 
consideration of the claim on appeal. 

Thus, due process further demands that this case be REMANDED 
to the RO for the following action: 

1.  The AMC should attempt to secure all 
clinical records from all of the 
veteran's treating physicians, to 
specifically include Dr. Brotis at 
"Maxicare," Ogden, Utah.  (T. at pgs. 
15, 16).  The AMC should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the AMC should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them. 

2.  Following completion of the 
aforementioned development and the 
receipt of any additional medical 
evidence submitted or identified by the 
veteran, and consistent with June 2005 VA 
examiner's recommendation, the veteran 
should be afforded a specialized 
examination at the "IHC Hearing 
Center," or comparable medical facility, 
by a physician who has not yet examined 
the veteran and has knowledge and 
expertise about Ménière's disease.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  Based on the 
examination and a review of the record: 
(1) if Ménière's disease is diagnosed, 
the medical specialist should assess the 
nature, severity, and manifestations of 
any Ménière's disease found to be 
present. (2) The physician should proffer 
an opinion, with supporting analysis, as 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any currently diagnosed Ménière's disease 
was caused by or aggravated by the 
veteran's service-connected bilateral 
hearing loss and tinnitus, or whether 
such an etiology is unlikely (i.e., less 
than a 50-50 probability).  The degree of 
Ménière's disease that would not be 
present but for the service-connected 
bilateral hearing loss and tinnitus 
should be identified.  (3) In rendering 
an opinion, the VA examiner is 
specifically requested to address the 
findings and opinions noted in the 
September 2002, May 2004 and June 2005 VA 
examination reports.  A rationale should 
be provided for all opinions expressed.  
The veteran's claims file must be made 
available to the examiner in conjunction 
with the examination, and the examiner is 
requested to indicate in the examination 
report if the veteran's medical records 
were reviewed.

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

3.  In the event that the veteran does 
not report for any examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last know 
address.  It should also be indicated 
whether any notice was returned as 
undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the AMC 
should adjudicate the issue of 
entitlement to service connection for 
Ménière's disease, to include on a 
secondary basis.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  If the veteran 
has not reported to any examination, the 
SSOC should include the provisions of 
38 C.F.R. § 3.655 (2005) and an 
explantation of the regulations 
application in this case. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment by the AMC.  The law 
requires that all claims that are remanded by the Board or by 
the United States 



Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
D .J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

